Exhibit 10.1

 

[Green Mountain Coffee Roasters, Inc. Letterhead]

 

December 13, 2012

 

Howard Malovany

Green Mountain Coffee Roasters

33 Coffee Lane

Waterbury, VT 05676

 

Re:  Transition Agreement with Green Mountain Coffee Roasters, Inc.

 

Dear Howard:

 

Green Mountain Coffee Roasters, Inc. (“Company”), and you have agreed that you
will transition from the Company and its affiliates on the terms set forth in
this transition agreement.

 

1.                                      Employment Period; Termination Date.

 

A.                                    Employment Period.

 

1.                                      You will continue in your role as Vice
President, Corporate General Counsel and Secretary (or Chief Legal Officer,
Corporate General Counsel & Secretary) of the Company, with all the rights and
obligations thereof, and you will continue to report directly to the Company’s
President and Chief Executive Officer, from the date you sign this transition
agreement until March 31, 2013 (the “Transition Date”), subject to earlier
termination as provided herein; provided that, if a successor Chief Legal
Officer and/or Corporate General Counsel (or person of equivalent title) is
appointed who commences employment prior to the Transition Date, your position
as an officer of the Company will terminate upon the first day of employment of
such successor (and your employment will continue in support of the transition
to such successor), subject to the terms of this transition agreement.

 

2.                                      Subject to earlier termination as
provided below, at the close of business on the Transition Date, you will
terminate your service as an employee of the Company, and such termination shall
be deemed an involuntary termination not for cause, except as provided in
Section 3.  You will be deemed to have resigned from all your officer, director,
and committee positions with the Company and all its affiliates and the Green
Mountain Coffee Roasters Foundation (the “Foundation”) as of the date your
service as an officer of the Company ends.  (The period of time between the date
hereof and the Transition Date (or earlier Termination Date, as defined below)
is hereinafter referred to as the “Employment Period”).

 

3.                                      During the Employment Period you may
terminate your employment and your services at any time for any reason, subject
to the notice provision below.  During the Employment Period the Company may
terminate you only for gross misconduct.

 

4.                                      Your termination date (“Termination
Date”) is the last day that you perform services as an employee of the Company. 
In no event will your Termination Date be later than March 31, 2013.  The
occurrence of your Termination Date will also terminate the

 

--------------------------------------------------------------------------------


 

Employment Period.  For avoidance of doubt, your Termination Date will be the
Transition Date unless you previously die or voluntarily terminate your
employment, or unless the Company terminates you for gross misconduct.

 

2.                                      Duties and Compensation.

 

A.                                    Employment duties.  During the Employment
Period, you will continue to perform your duties as assigned from time to time
by the Company’s President and Chief Executive Officer, faithfully, with the
utmost loyalty, to the best of your abilities and in the best interests of the
Company, and you shall devote your full business time to the business of the
Company.  If your role as an officer of the Company ceases prior to the
Transition Date as a result of the Company hiring a replacement Chief Legal
Officer and General Counsel, after you cease such role, you shall report to the
successor Chief Legal Officer General Counsel.

 

B.                                    Compensation. Subject to your execution of
releases as provided in Section 7, and to your continued compliance with
Section 8,

 

1.                                      Base Salary.  During the Employment
Period, the Company will continue to pay you a base salary at the gross annual
rate of $368,000 (“Base Salary”).  The Base Salary shall be paid in accordance
with the Company’s normal payroll practices.

 

2.                                      Pro Rata Annual Incentive.  During the
Employment Period, you will continue your participation in the Company’s Short
Term Incentive Plan (“STIP”) in accordance with its terms during the Company’s
fiscal year ending in 2013 (“FY 2013”).  You shall be entitled to a pro rata
portion of the annual incentive for FY 2013 under the STIP, in an amount equal
to the amount payable based on actual performance if you had remained an
employee throughout FY 2013, multiplied by a fraction (the “Pro-Ration
Fraction”) the numerator of which is the number of days of your employment in FY
2013 prior your Termination Date, and the denominator of which is 365, paid at
the same time as other recipients receive their annual incentive payments for FY
2103 (the “Pro-Rata 2013 Annual Incentive”).

 

3.                                      Benefit Plans.

 

a)                                     During the Employment Period, you will
continue to be eligible to participate in the Company’s employee benefit plans
(including the 401(k) plan, employee stock purchase plan, group medical and
dental plans, and fringe benefits), and to receive fringe benefits and
reimbursement of appropriate business expenses, all in accordance with Company
plans and policies, as they may be in effect from time to time.

 

b)                                     As of the earlier of the Transition Date
or your Termination Date, you will no longer to be eligible to participate in
employee benefit plans (including 401(k), employee stock purchase plan, group
medical and dental plans, or fringe benefits), and your participation therein
shall cease.

 

c)                                      COBRA Payments.  Subject to your having
timely elected under the federal law known as “COBRA” to continue participation
in the Company’s group medical and dental plans for yourself and those
individuals who were your eligible dependents immediately prior to the earlier
of the Transition Date or your Termination Date, and subject to your making the
required payments of the

 

2

--------------------------------------------------------------------------------


 

applicable COBRA premium, the Company will make monthly payments (“COBRA
Payments”) in an amount equal to the difference between the monthly cost of such
COBRA continuation coverage and the premium cost to you of participation in such
group medical and dental plans had you remained in active employment. Provided
you continue to pay the applicable COBRA premiums, such monthly COBRA Payments
shall continue until the earlier of (a) 12 months from the earlier of the
Transition Date or your Termination Date or (b) the date you (or in the case of
your dependents, your dependents) become eligible for coverage under the medical
and/or dental plan of another employer (or in the case of your dependents, cease
to be eligible for COBRA continuation coverage);

 

4.                                      Options and RSUs.  During the Employment
Period you will continue to vest in your options and restricted stock units
(“RSUs”) in accordance with their terms, as amended from time to time, except as
otherwise provided herein.  For the avoidance of doubt, your provision of
services hereunder through the Termination Date, regardless of role, shall be
deemed “Employment” for purposes of the Company’s 2006 Incentive Plan (“2006 LTI
Plan”) and any awards granted thereunder.  As of your Termination Date (whenever
occurring), your outstanding options and RSUs will be treated as provided under
the terms of the respective award agreement (as amended from time to time) for
an involuntary termination other than for Cause, except as otherwise herein
provided.  You shall not be eligible for “Retirement” treatment under such
agreements.

 

5.                                      During the Employment Period you will
continue to be eligible for reimbursement of appropriate business expenses in
accordance with Company policies, as they may be amended from time to time.

 

6.                                      If your employment ends on the
Transition Date, the Company will continue to pay your Base Salary, in
accordance with the Company’s normal payroll practices for the period from the
Transition Date through March 31, 2014, except as otherwise provided herein.

 

C.                                    Effective the date of this transition
agreement,

 

1.                                      Your participation in the Green Mountain
Coffee Roasters, Inc. Change In Control Severance Benefit Plan shall cease;

 

2.                                      You will not participate in the STIP for
fiscal years ending after FY 2013; and

 

3.                                      You will not be eligible for new or
additional awards under the 2006 LTI Plan, including awards for FY 2013.

 

3.                                      Early Termination.

 

A.                                    You may terminate your employment
hereunder at any time by written notice to the Chief Executive Officer of the
Company.  Your Termination Date shall be the date stated in such notice, but not
earlier than 30 days after delivery of such notice to the Chief Executive
Officer of the Company.  The Company’s sole obligation to you in the event of
such termination shall be to pay you the Accrued Obligations (as defined in
Section 5), to the extent not previously paid, and your options and RSUs shall
be treated as provided in their respective grant agreements, as amended from
time to time, except as otherwise provided herein.

 

3

--------------------------------------------------------------------------------


 

B.                                    The Company may terminate you for gross
misconduct any time, effective immediately upon written notice.  The Company
acknowledges that as of the date of this Agreement it is not aware of
circumstances that would constitute your gross misconduct.  The date of such
notice shall be the Termination Date.  The Company’s sole obligation to you in
the event of such termination shall be to pay you the Accrued Obligations (as
defined in Section 5), to the extent not previously paid.  Your equity awards
shall thereupon be forfeited, whether or not vested, to the extent not
previously exercised or settled, and shall be subject to Section 10.B.

 

C.                                    In the event your services are terminated
by your death prior to the Transition Date, the date of your death shall be the
Termination Date and the Company will pay or provide your designated beneficiary
(or if none, your estate) with the following, provided your designated
beneficiary (or, if none, your executor) duly executes and does not revoke the
Supplemental Release described in Section 7.B.:

 

1.                                      The Accrued Obligations, to the extent
not previously paid;

 

2.                                      In lieu of your Pro Rata 2013 Annual
Incentive, a lump sum payment in respect of your FY 2013 STIP, in an amount
equal to your target FY 2013 STIP multiplied by the Pro Ration Fraction, which
shall be paid not more than 30 business days after your death; and

 

3.                                      Treatment of your equity as described in
the applicable grant agreement (as amended from time to time) in the event of
termination of employment by death, except as otherwise provided herein.

 

4.                                      Death after Termination Date.  If your
death occurs after your Termination Date but prior to the date you have received
all payments to which you are entitled under Section 2.B.6., the Company’s sole
obligation to your designated beneficiary (or if none, your estate) will be
(a) to accelerate the remaining such payments and to pay them in a lump sum as
soon as administratively practical after your death, but in no event more than
30 business days after your death, and (b) if not previously paid, to pay your
Pro Rata 2013 Annual Incentive at the time and in the form described in
Section 2.B.2.

 

5.                                      Accrued Obligations.  Whether or not you
sign a Supplemental Release as provided in Section 7.B., the Company will pay or
provide you the following (collectively, the “Accrued Obligations”):

 

A.                                    Within five (5) business days after your
Termination Date, the Company will pay you any earned but unpaid Base Salary
through your Termination Date.

 

B.                                    The Company will reimburse any
unreimbursed business expenses existing on your Termination Date, in accordance
with the Company’s normal reimbursement policies and practices.

 

C.                                    Effective as of the earlier of the
Transition Date or your Termination Date, you may elect to continue group
medical and dental coverage under the federal law known as “COBRA,” if and to
the extent you are eligible to do so.

 

D.                                    Within 5 days after the earlier of the
Transition Date or your Termination Date, the Company will pay you any earned
but unused vacation time as determined in accordance with the Company’s policies
then in effect.

 

4

--------------------------------------------------------------------------------


 

E.                                     You will be entitled to your vested
account balance under and subject to the terms and provisions of the Company’s
401(k) Plan, and any amount to which you may be entitled under the terms of the
Company’s employee stock purchase plan, as amended.

 

6.                                      Change in Control.

 

A.                                    After your Termination Date.  If there
should occur a change in control of the Company (as defined in the Company’s
Change in Control Severance Benefit Plan) that qualifies as a change in
ownership of the Company or a change in effective control of the Company, or as
a change in the ownership of a substantial portion of the assets of the Company
under Treasury Regulation 1.409A-3(i)(5)(v), (vi), or (vii) (a “409A CIC”) after
your Termination Date, the Company’s sole obligations to you will be, subject to
the last sentence of this Section 6.A., to provide the following:  (i) to
accelerate the payment of any remaining payments to which you may be entitled as
of the date of the 409A CIC under Section 2.B.6. and to pay them in a lump sum
within five (5) business days after the 409A CIC, and (ii) if the 409A CIC
occurs after your Termination Date and prior to the end of the applicable
performance period under the FY 2013 STIP, then no amount shall be payable under
Section 2.B.2., and you shall be entitled to a lump sum payment equal to the
amount that would have been paid to you in respect of the FY 2013 STIP had you
remained employed until the date of the 409A CIC pursuant to the relevant
transaction documents, if any, multiplied by the Pro-Ration Fraction, such
amount payable not later than five (5) business days after the 409A CIC.  For
avoidance of doubt, a change in control of the Company that is not a 409A CIC
shall not affect the timing of payments hereunder.

 

B.                                    On or Before your Termination Date.  If
there should occur a 409A CIC and your Termination Date has not previously
occurred, then the date of the 409A CIC shall be your Termination Date; and you
shall be paid the Accrued Obligations not later than five (5) business days
after the 409A CIC, to the extent not previously paid.  In addition, provided
you sign and do not revoke the Supplemental Release as described in Section 7.B.
and subject to your continued compliance with Section 8, the Company will pay or
provide the following, in lieu of the amounts and form of payment applicable
under Sections 2.B.6, 2.B.2., and/or 2.B.4., as applicable:

 

a)                                     Remaining payments.  In a lump sum not
later than five (5) business days after the date of the 409A CIC, an amount
equal to the sum of the remaining unpaid amounts under Section 2.B.6.;

 

b)                                     FY 2013 STIP.  To the extent no amount
relating to your STIP for FY 2013 has previously been paid, an amount equal to
your target annual bonus under the STIP for FY 2013 multiplied by the Pro Ration
Fraction, in a lump sum not later than five (5) business days after the 409A
CIC; and

 

c)                                      Options and RSUs.  Your options and RSUs
to the extent not previously settled, will be treated as provided in the
documents and instruments effecting the 409A CIC; provided that if the options
and RSUs are not assumed by the acquiror or survivor in the transaction, your
unvested equity shall become fully vested immediately prior to the CIC so that
you have an opportunity to exercise any outstanding options and participate in
the 409A CIC transaction the same as any common shareholder with respect to your
option shares.

 

5

--------------------------------------------------------------------------------


 

7.                                      Release; Supplemental Releases.

 

A.                                    Release.  The effectiveness of this
transition agreement is contingent on your timely execution and non-revocation
of a release and waiver of claims in the form attached hereto as Appendix A
(“Release”).  If you do not timely execute the Release or if you revoke it, then
you will be deemed to have involuntarily terminated your employment and your
service with the Company and its affiliates as of the date of this transition
agreement.  In that case, this transition agreement shall be null and void, and
any payments of compensation or provision of benefits after the date of this
transition agreement and the last date for non-revocation of the Release shall
be deemed made pursuant to the terms of your January 8, 2009 employment letter
from the Company.

 

B.                                    Supplemental Releases.  As a condition of
receiving any benefits other than the Accrued Obligations after your Termination
Date, you agree to execute within 21 days after your Termination Date and not
revoke, a separate supplemental release and waiver of claims in the form
attached hereto as Appendix B (“Supplemental Release”).

 

C.                                    No Payments until Release Irrevocable. 
Payments and benefits conditioned upon the execution and nonrevocation of the
Release or Supplemental Release shall not be made or commence, notwithstanding
any other provision of this transition agreement to the contrary, prior to the
expiration of the revocation period for the Release or Supplemental Release, as
applicable.  Upon the expiration of the applicable revocation period for the
Release or Supplemental Release, any payments or benefits so postponed shall be
cumulated and paid the day after the expiration of such revocation period;
provided you have not revoked the Release or Supplemental Release.

 

8.                                      Confidentiality; Restrictive Covenants.

 

A.                                    Need for Restrictive Covenants.  You
acknowledge that, as a senior executive of the Company, you have and, prior to
the Termination Date, will acquire and have access to, and have and will, prior
to the Termination Date, continue to develop substantial and intimate knowledge
of, the Company’s Confidential Information, as defined below, and that you have
and will, prior to the Termination Date, also continue to develop a unique and
comprehensive familiarity with the Company and the business conducted by the
Company and its affiliates, which you would not have otherwise had but for your
employment with the Company, and which you acknowledge are valuable assets of
the Company.  Accordingly, in consideration of the foregoing and of entering
into this transition agreement, you agree to undertake the obligations set forth
in Sections 8.B., C. and D., which you acknowledge are reasonably designed to
protect the legitimate business interests of the Company, without unreasonably
restricting your post-employment employment opportunities.  These obligations
are in addition to and not in lieu of ethical obligations to which you may be
subject as an attorney for the Company, its affiliates, and the Foundation.

 

B.                                    Confidentiality.  You acknowledge that you
have and, prior to the Termination Date, will continue to have access to
Confidential Information of the Company, its affiliates, and the Foundation. All
Confidential information is of irreplaceable value to the Company, its
affiliates, and the Foundation.  Except as required to perform your
responsibilities for the Company, its affiliates, or the Foundation, to comply
with law or regulation, or as authorized in writing in advance by the Chief
Executive Officer of the Company, you will not, at any time, use, disclose or
take any action which may result in the use or disclosure of any Confidential
Information.  “Confidential Information” means all confidential and proprietary
information of the Company or its affiliates, and includes, but is not limited
to actual and prospective customer and client lists and pricing information,
business plans, programs and tactics, research and development information,
personnel information, and all other information unique to the Company and not
readily available to the public, including designs, improvements, inventions,
formulas, compilations, methods,

 

6

--------------------------------------------------------------------------------


 

strategies, capabilities, forecasts, software programs, processes, know-how,
data, operating methods and techniques, and all business costs, profits,
vendors, markets, sales, products, marketing, sales or other financial or
business information, and any modifications or enhancements of any of the
foregoing.

 

C.                                    Restrictive Covenants.  You agree and
covenant not to, without the explicit written permission of the Chief Executive
Officer of the Company:

 

1.                                      contribute your knowledge, directly or
indirectly, in whole or in part, as an employee, officer, owner, manager,
advisor, consultant, agent, partner, director, shareholder, volunteer, intern or
in any other similar capacity to an entity engaged in the same or similar
business as of March 31, 2013 as the Company and its affiliates anywhere in the
United States for a period of 12 months following your Termination Date;

 

2.                                      directly or indirectly, solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company or its affiliates for 12 months following your
Termination Date; or

 

3.                                      directly or indirectly, solicit, contact
(including, but not limited to, e-mail, regular mail, express mail, telephone,
fax, instant message, or tweet) attempt to contact or meet with any current
customer of the Company or any of its affiliates for purposes of offering or
accepting goods or services similar to or competitive with those currently
offered by the Company or any of its affiliates for a period of 12 months
following your Termination Date.

 

D.                                    Nondisparagement.  You agree (a) not to
make issue, circulate, publish or utter any statement, whether written or oral,
to any third party or take any action or cause or assist another person to do
so, which is intended to or would reasonably have the effect of being false or
of disparaging, defaming, criticizing, holding in a negative light or reflecting
adversely upon the Company (including its current and former parents,
subsidiaries, affiliates, successors, assigns, directors, officers,
shareholders, employees, agents, products, services or practices, and the
Foundation), and (b) not to publish, comment upon or disseminate any statements
suggesting or accusing the Company, any of its affiliates or the Foundation, or
any of their respective agents, employees or officers of any misconduct or
unlawful behavior. The Company agrees to direct its executive officers (a) not
to make issue, circulate, publish or utter any statement, whether written or
oral, to any third party or take any action or cause or assist another person to
do so, which is intended to or would reasonably have the effect of being false
or of disparaging, defaming, criticizing, holding in a negative light or
reflecting adversely upon you, and (b) not to publish, comment upon or
disseminate any statements suggesting or accusing you of any misconduct or
unlawful behavior.  Notwithstanding the foregoing, you and the Company’s
executive officers may give truthful and non-malicious testimony if properly
subpoenaed to testify under oath, and truthfully and non-maliciously cooperate
in investigations by governmental or regulatory authorities.  You agree to
direct all inquiries from prospective employers, the media or, after your
Termination Date, governmental or regulatory authorities or opposing counsel to
the Company’s Chief Legal Officer.

 

E.                                     Company Property.  As soon as practicable
following your Termination Date, you will return to the Company all keys, key
cards, Confidential Information, documents, manuals, computers, computer
programs, flash drives, CDs, diskettes or other recording media, customer lists,
notebooks, reports and other written or graphic materials, including all copies
thereof and whether in electronic form or otherwise, relating in any way to the
Company’s business and

 

7

--------------------------------------------------------------------------------


 

prepared by your or obtained by your from the Company, its customers or
suppliers during the course of your provision of services to the Company.  You
covenant that you will retain no copies of any such material.

 

F.                                      Remedies on Breach.  In the event of a
breach or, with respect to (3) below, threatened breach of any of the foregoing
covenants,

 

1.                                      Any unvested portion of your outstanding
options and restricted stock units shall be forfeited effective as of the date
of such breach, unless sooner terminated by operation of another term or
condition of this transition agreement or the applicable plan; and

 

2.                                      Any amounts due to be paid under
Section 2.B. shall be forfeited as of the date of such breach; and

 

3.                                      The Company shall be entitled to seek,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security.  Such equitable relief shall be
in addition to, and not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

9.                                      Litigation and Regulatory Cooperation. 
You agree to reasonably cooperate with the Company and its affiliates after the
Transition Date in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company or any of its affiliates that relate to events or occurrences that
transpired during the time you provided services to the Company, including but
not limited to pending matters, whether asserted as litigation, threatened
litigation, an internal investigation or complaint, or any investigation or
review by any foreign, federal, state or local regulatory authority.  Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available at reasonable times and reasonable places to
(a) meet with and provide truthful and accurate information to counsel for the
Company and its affiliates as part of the Company’s investigation of such
matters, (b) meet with governmental officials to provide accurate and truthful
information on behalf of the Company or an affiliate, (c) prepare for discovery
or trial, and (d) act as a witness on behalf of the Company or any affiliate and
provide truthful testimony as may be required.  In scheduling your time to
prepare for such meetings and conferences, and any appearances for discovery or
trial, the Company shall take into account your personal and professional
obligations and shall use reasonable efforts to minimize interference with any
other employment obligations that you may have, provided that you shall also use
reasonable efforts to accommodate the schedule of the Company and its counsel. 
You will be entitled, upon delivery of customary supporting documentation, to
reimbursement for reasonable out-of-pocket travel expenses approved in advance,
and other expenses approved in advance by the Company, including but not limited
to reasonable counsel fees and costs you incur in connection with the foregoing.

 

10.                               Additional provisions.

 

A.                                    Withholding; Deductions.  Any payments to
you are subject to required withholding and authorized deductions.

 

8

--------------------------------------------------------------------------------


 

B.                                    Recoupment.  Any recoupment provisions in
any documents or any Company policy applicable to you shall remain in effect. 
In addition, your compensation and awards shall be subject to recoupment by the
Company to the extent required to comply with (i) applicable law or regulation
or the rules of the stock exchange on which the Company’s common stock is traded
or (ii) any applicable Company clawback or recoupment policy as in effect from
time to time as required by law.

 

C.                                    Compliance with Section 409A.

 

1.                                      To the extent this transition agreement
provides for compensation that is deferred compensation subject to Section 409A,
it is intended that you not be subject to the imposition of taxes and penalties
(“409A Penalties”) under Section 409A, and this transition agreement shall be
construed in accordance with that intent.

 

2.                                      Notwithstanding any other provision in
this transition agreement, if as of the date on which you incur a separation
from service within the meaning of Section 409A, you are a “specified employee”
as determined by the Company, then to the extent any amount payable or benefit
provided to you that the Company reasonably determines would be nonqualified
deferred compensation within the meaning of Section 409A, for which payment is
triggered by your separation from service (other than on account of death), and
that under the terms of this transition agreement would be payable on or prior
to the six-month anniversary of your separation from service, such payment or
benefit shall be delayed until the earlier to occur of (a) the day after the
six-month anniversary of such separation from service, or (b) the date of your
death.

 

3.                                      With respect to any reimbursements under
this transition agreement, such reimbursement shall be made on or before the
last day of the calendar year following the calendar you in which the expense
was incurred; subject to timely submission of proper substantiation in
accordance with the Company’s policies and procedures therefor.

 

4.                                      The amount of any expenses eligible for
reimbursement of the amount of any in-kind benefits provided, as the case may
be, under this transition agreement during any calendar year shall not affect
the amount of expenses eligible for reimbursement or the amount of any in-kind
benefits provided during any other calendar year.  The right to reimbursement or
to any in-kind benefit pursuant to this transition agreement shall not be
subject to liquidation or exchange for any other benefit.

 

5.                                      If under this transition agreement, an
amount is to be paid in two or more installments or two or more monthly
payments, then for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

6.                                      If payment of any amount of deferred
compensation subject to Section 409A is contingent upon your execution of a
release and waiver of claims, and if the period within which you must sign and
not revoke the release and waiver of claims would begin in one calendar year and
expire in the following calendar year, then any payments contingent on such
employment-related action shall be made (or commence) in such following calendar
year (regardless of the year of execution of such release) if payment in such
following calendar year is required in order to avoid 409A Penalties.

 

7.                                      You acknowledge that notwithstanding
this Section 10.C. or any other provision of this transition agreement, the
Company and its affiliates are not providing you with any

 

9

--------------------------------------------------------------------------------


 

tax advice with respect to Section 409A or otherwise, and are not making any
guarantees or other assurances of any kind to you with respect to the tax
consequences or treatment of any amounts paid or payable to you under this
transition agreement or your equity award agreements. You are solely responsible
for the payment of taxes, including any 409A Penalties.

 

D.                                    Entire Agreement.  This transition
agreement constitutes the entire agreement between you and the Company and its
affiliates on the subject of any payments and benefits due to you after the date
hereof, and supersedes all other prior agreements between you and the Company or
its affiliates, except for your options granted on February 9, 2009, March 11,
2010, March 10, 2011, and March 22, 2012, and your Restricted Stock Units
granted March 22, 2012, which shall continue to apply (as amended from time to
time), except as otherwise provided herein, and are hereby made a part of this
transition agreement by reference.  Specifically, but not exclusively, your
January 8, 2009 employment letter is superseded in its entirety, and the Green
Mountain Coffee Roasters, Inc. Change-in-Control Severance Benefit Plan does not
apply to you.  The payments and benefits described in this transition agreement
will be the only such payments and benefits you are to receive in connection
with the termination of your employment and your separation from service with
the Company and its affiliates, and you acknowledge you are not entitled to any
additional payments, rights or benefits not otherwise described in this
transition agreement.  Any payments, rights or benefits you receive under this
transition agreement will not be taken into account for purposes of determining
benefits under any employee benefit plan of the Company, except to the extent
required by law, or as otherwise expressly provided under the terms of such
plan.

 

E.                                     Binding on Successors to the Company;
Non-assignment.  This transition agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.  You shall not assign
or otherwise alienate your rights under this transition agreement.

 

F.                                      Governing Law.  The validity,
interpretation, construction, and performance of this transition agreement shall
be governed by the laws of the State of Vermont without regard to its principles
of conflicts of law, and except to the extent preempted by federal law.

 

[This space intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

G.                                    Severability.  In the event that any one
or more of the provisions of this transition agreement shall be or become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this transition agreement shall
not be affected thereby, provided that if any portion of the Release or the
Supplemental Release shall be or become invalid, illegal or unenforceable in any
respect, the Company shall be relieved of its obligations hereunder that are
contingent on your execution and non-revocation of the Release or Supplemental
Release.

 

 

Sincerely,

 

 

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

 

Brian P. Kelley, Chief Executive Officer

 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

/s/ Howard Malovany

 

 

Howard Malovany

 

 

 

Date: December 13, 2012

 

 

11

--------------------------------------------------------------------------------


 

Appendix A

Release and Waiver

 

THIS RELEASE is executed by the undersigned (the “Executive’) as of the date
indicated below.

 

WHEREAS, the Executive and Green Mountain Coffee Roasters, Inc. (the “Company”)
entered into a transition agreement dated December 13, 2012 (the “Transition
Agreement”), subject to the Executive’s timely execution and non-revocation of
this Release and to his compliance with its terms and the terms of the
Transition Agreement;

 

NOW, THEREFORE, in consideration of the Company’s entering into the Transition
Agreement and other good and valuable consideration, the Executive agrees as
follows:

 

1.                                      Executive irrevocably and
unconditionally releases, acquits, and forever discharges the Company and all of
its current and former related entities, affiliates, successors, predecessors,
assigns, owners, investors, stockholders, partners, members, and employee
benefit plans, and all of their directors, officers, employees, agents,
representatives, insurers, administrators, attorneys, and all persons acting by,
through, under, or in concert with any of them, and the Foundation (collectively
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, suspected or unsuspected
(“Claim” or “Claims”), which Executive now has, owns or holds, or claims to
have, own or hold, or which Executive at any time heretofore had, owned or held,
or claimed to have had, owned or held, or which Executive at any time hereafter
may have, own or hold, or claim to have, own or hold, against any of the
Releasees relating to any event, act, or omission that has occurred prior to or
as of the date Executive signs this Release.  This Release shall not apply to
(a) any of the Company’s obligations under the terms of the Transition
Agreement, and (b) Executive’s right to indemnification under the Company’s
bylaws and the indemnification agreement between the Company and Executive dated
August 10, 2009.

 

2.                                      Without limiting the foregoing,
Executive specifically waives and releases all rights, claims (including claims
for attorneys’ fees), demands, and causes of action under the Age Discrimination
in Employment Act of 1967 (“ADEA”), as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act of 1973, as amended; the Worker Adjustment
Retraining and Notification Act; the Americans with Disabilities Act; and any
comparable state law, concerning Executive’s relationship and association with
any of the Releasees and the creation and termination of such relationship. 
Executive acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protection under 29 U.S.C. § 626(f).

 

a.                                      In accordance with that section,
Executive specifically agrees he is knowingly and voluntarily releasing and
waiving any right or claim of discrimination under the ADEA.

 

b.                                      In particular, he acknowledges and
understands the following:

 

(i)                                     he is not waiving rights or claims for
age discrimination under the ADEA that may arise after the date he signs this
Release;

 

(ii)                                  he is not waiving his right to file a
complaint or charge with the EEOC or participate in any investigation or
proceeding conducted by the EEOC;

 

1

--------------------------------------------------------------------------------


 

(iii)                               he is waiving rights or claims for age
discrimination under the ADEA in exchange for entering into the Transition
Agreement, which is in addition to anything of value to which he otherwise is
entitled;

 

(iv)                              he has been advised to consult with an
attorney of his choice before signing this Release, and he has had an
opportunity to do so;

 

(v)                                 he has freely and voluntarily entered into
this Release without any threat, coercion, or intimidation by any person;

 

(vi)                              he has been given the opportunity to take 21
days to consider whether to sign this Release, although he is not required to
wait 21 days; and

 

(vii)                           he will have seven days after the date he signs
this Release within which to revoke it, and the Release shall not become
effective or enforceable as to any party until that revocation period has
expired without revocation of the Release.  Any such revocation shall be in
writing and shall be sent to Linda Longo Kazanova, Vice President, Chief Human
Resources Officer, at the Company’s headquarters at 33 Coffee Lane, Waterbury,
VT 05676.

 

3.                                      The Executive understands that nothing
in this Release shall be construed to prohibit him from filing a charge with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, National Labor Relations Board, and/or any
federal, state or local agency.  Notwithstanding the foregoing, the Executive
hereby waives any and all rights to recover monetary damages in any charge,
complaint, or lawsuit filed by him or by anyone else on his behalf based on
events occurring prior to the date of this Release.

 

4.                                      Executive expressly acknowledges that
this Release is intended to include in its effect, without limitation, all
Claims which he does not know or suspect to exist in his favor at the time of
execution hereof and that this Release contemplates the extinguishment of any
such Claim or Claims.

 

5.                                      Executive agrees that he is bound by the
provisions of the Transition Agreement, which are fully incorporated into this
Release.

 

6.                                      Executive represents that he has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof, or interest therein, and he
agrees to indemnify, defend and hold Releasees harmless from and against any and
all Claims, based on or arising out of any such assignment or transfer, or
purported assignment or transfer of any Claims or any portion thereof or
interest therein.

 

7.                                      Executive represents and acknowledges
that in executing this Release he does not rely and has not relied upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives, or attorneys with regard to
the subject matter, basis, or effect of this Release or otherwise.

 

8.                                      This Release shall be binding upon
Executive and upon his respective heirs, administrators, representatives,
executors, beneficiaries, successors, and assigns, and shall inure to the
benefit of Releasees and each of them, and to their heirs, administrators,
representatives, executors, successors, and assigns.

 

2

--------------------------------------------------------------------------------


 

9.                                      This Release is made and entered into in
the State of Vermont and shall in all respects be interpreted, enforced, and
governed under the laws of the State of Vermont. The language of all parts of
this Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.  It is agreed that
this Agreement shall be construed with the understanding that both parties were
responsible for drafting it.

 

10.                               Capitalized terms used herein and not defined
shall have the meanings ascribed to them in the Transition Agreement.

 

11.                               Should any of the provisions of this Release
be declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby, and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Release.

 

12.                               The signed Release must be returned to Linda
Longo Kazanova, Vice President, Chief Human Resources Officer, at the Company’s
headquarters at 33 Coffee Lane, Waterbury, VT 05676 on or before January 3,
2013.  If Executive does not revoke the Release within seven days after signing
it, then the Release will take effect as a legally binding document on the
expiration of the seventh day after signing.

 

PLEASE READ CAREFULLY.  THIS RELEASE AND WAIVER INCLUDES A RELEASE OF ALL KNOWN
OR UNKNOWN CLAIMS.

 

Executed at South Burlington (city), Vermont (state) this 14th day of December,
2013.

 

 

By:

/s/ Howard Malovany

 

 

Howard Malovany

 

Received at South Burlington, Vermont this 14th day of December, 2013.

 

Green Mountain Coffee Roasters, Inc.

 

 

 

By:

/s/ Linda Longo Kazanova

 

Printed Name: Linda Longo Kazanova

 

Title: Vice President, Chief Human Resources Officer

 

 

3

--------------------------------------------------------------------------------


 

Appendix B

 

Supplemental Release and Waiver

 

THIS SUPPLEMENTAL RELEASE is executed by the undersigned (the “Executive’) as of
the date indicated below.

 

WHEREAS, the Executive and Green Mountain Coffee Roasters, Inc. (the “Company”)
entered into a transition agreement dated December 13, 2012 (the “Transition
Agreement”), under which Executive is entitled to certain payments and benefits
following his Termination Date (as defined in the Transition Agreement), subject
to the Executive’s timely execution and non-revocation of this Supplemental
Release and to his compliance with its terms; and

 

WHEREAS, a the Termination Date has occurred;

 

NOW, THEREFORE, in consideration of the payments and provision of benefits as
provided in the Transition Agreement, and other good and valuable consideration,
the Executive agrees as follows:

 

1.                                      Executive irrevocably and
unconditionally releases, acquits, and forever discharges the Company and all of
its current and former related entities, affiliates, successors, predecessors,
assigns, owners, investors, stockholders, partners, members, and employee
benefit plans, and all of their directors, officers, employees, agents,
representatives, insurers, administrators, attorneys, and all persons acting by,
through, under, or in concert with any of them, and the Foundation (collectively
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, suspected or unsuspected
(“Claim” or “Claims”), which Executive now has, owns or holds, or claims to
have, own or hold, or which Executive at any time heretofore had, owned or held,
or claimed to have had, owned or held, or which Executive at any time hereafter
may have, own or hold, or claim to have, own or hold, against any of the
Releasees relating to any event, act, or omission that has occurred prior to or
as of the date Executive signs this Supplemental Release.  This Supplemental
Release shall not apply to (a) any of the Company’s obligations under the terms
of this Supplemental Release, or (b) Executive’s right to indemnification under
the Company’s bylaws and the indemnification agreement between the Company and
Executive dated August 10, 2009.

 

2.                                      Without limiting the foregoing,
Executive specifically waives and releases all rights, claims (including claims
for attorneys’ fees), demands, and causes of action under the Age Discrimination
in Employment Act of 1967 (“ADEA”), as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act of 1973, as amended; the Worker Adjustment
Retraining and Notification Act; the Americans with Disabilities Act; and any
comparable state law, concerning Executive’s relationship and association with
any of the Releasees and the creation and termination of such relationship. 
Executive acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protection under 29 U.S.C. § 626(f).

 

a.                                      In accordance with that section,
Executive specifically agrees he is knowingly and voluntarily releasing and
waiving any right or claim of discrimination under the ADEA.

 

b.                                      In particular, he acknowledges and
understands the following:

 

1

--------------------------------------------------------------------------------


 

(i)                                     he is not waiving rights or claims for
age discrimination under the ADEA that may arise after the date he signs this
Supplemental Release;

 

(ii)                                  he is not waiving his right to file a
complaint or charge with the EEOC or participate in any investigation or
proceeding conducted by the EEOC;

 

(iii)                               he is waiving rights or claims for age
discrimination under the ADEA in exchange for the payments and benefits under
the Transition Agreement, which are in addition to anything of value to which he
otherwise is entitled;

 

(iv)                              he has been advised to consult with an
attorney of his choice before signing this Supplemental Release, and he has had
an opportunity to do so;

 

(v)                                 he has freely and voluntarily entered into
this Supplemental Release without any threat, coercion, or intimidation by any
person;

 

(vi)                              he has been given the opportunity to take 21
days after his Termination Date to consider whether to sign this Supplemental
Release, although he is not required to wait 21 days; and

 

(vii)                           he will have seven days after the date he signs
this Supplemental Release within which to revoke it, and the Supplemental
Release shall not become effective or enforceable as to any party until that
revocation period has expired without revocation of the Supplemental Release. 
Any such revocation shall be in writing and shall be sent to Linda Longo
Kazanova, Vice President, Chief Human Resources Officer, at the Company’s
headquarters at 33 Coffee Lane, Waterbury, VT 05676.

 

3.                                      The Executive understands that nothing
in this Supplemental Release shall be construed to prohibit him from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board,
and/or any federal, state or local agency.  Notwithstanding the foregoing, the
Executive hereby waives any and all rights to recover monetary damages in any
charge, complaint, or lawsuit filed by him or by anyone else on his behalf based
on events occurring prior to the date of this Supplemental Release.

 

4.                                      Executive expressly acknowledges that
this Supplemental Release is intended to include in its effect, without
limitation, all Claims which he does not know or suspect to exist in his favor
at the time of execution hereof and that this Supplemental Release contemplates
the extinguishment of any such Claim or Claims.

 

5.                                      Executive agrees that he shall continue
to be bound by the provisions of Sections 8, 9, and 10 of the Transition
Agreement, which are fully incorporated into this Supplemental Release.

 

6.                                      Executive represents that he has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof, or interest therein, and he
agrees to indemnify, defend and hold Releasees harmless from and against any and
all Claims, based on or arising out of any such assignment or transfer, or
purported assignment or transfer of any Claims or any portion thereof or
interest therein.

 

7.                                      Executive acknowledges and agrees that,
pursuant to the Transition Agreement, he will have received payment for any and
all compensation for services rendered through your Termination Date, including
all wages or other compensation and all accrued and unpaid vacation pay. 
Executive agrees

 

2

--------------------------------------------------------------------------------


 

and understands that the Company has paid him for any reimbursable but unpaid
business expenses outstanding on the Termination Date.

 

8.                                      Executive represents and acknowledges
that in executing this Supplemental Release he does not rely and has not relied
upon any representation or statement not set forth herein made by any of the
Releasees or by any of the Releasees’ agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Supplemental Release or
otherwise.

 

9.                                      This Supplemental Release shall be
binding upon Executive and upon his respective heirs, administrators,
representatives, executors, beneficiaries, successors, and assigns, and shall
inure to the benefit of Releasees and each of them, and to their heirs,
administrators, representatives, executors, successors, and assigns.

 

10.                               This Supplemental Release is made and entered
into in the State of Vermont and shall in all respects be interpreted, enforced,
and governed under the laws of the State of Vermont. The language of all parts
of this Supplemental Release shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.  It is agreed that this Agreement shall be construed with the
understanding that both parties were responsible for drafting it.

 

11.                               Capitalized terms used herein and not defined
shall have the meanings ascribed to them in the Transition Agreement.

 

12.                               Should any of the provisions of this
Supplemental Release be declared or be determined to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby, and said illegal or invalid part, term, or provision shall be deemed
not to be a part of this Supplemental Release.

 

13.                               The signed Supplemental Release must be
returned to Linda Longo Kazanova, Vice President, Chief Human Resources Officer,
at the Company’s headquarters at 33 Coffee Lane, Waterbury, VT 05676 on or
before                         .  If Executive does not revoke this Supplemental
Release within seven days after signing it, then the Agreement will take effect
as a legally binding document on the expiration of the seventh day after signing
(the “Effective Date”).

 

PLEASE READ CAREFULLY.  THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL
KNOWN OR UNKNOWN CLAIMS.

 

Executed at                                            (city),
                                 (state) this                day of
                          , 20    .

 

 

By:

 

 

 

Howard Malovany

 

Received at South Burlington, Vermont this        day of                      ,
20    .

 

Green Mountain Coffee Roasters, Inc.

 

 

 

By:

 

 

Printed Name: Linda Longo Kazanova

 

Title: Vice President, Chief Human Resources Officer

 

 

3

--------------------------------------------------------------------------------